Case 1:21-cv-01189-RLY-MG Document 1 Filed 05/12/21 Page 1 of 3 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS, INDIANA

  JOHN FUTRELL                                 )
                                               )
                         Plaintiff,            )
                                               )
                 v.                            )
                                               )CAUSE NO. 1:21-cv-1189
  STATE OF INDIANA                             )
                                               )
                         Defendant,            )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of her Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e. and

  42 U.S.C. § 1983.

     2. Plaintiff fled a charge with the Equal Employment Opportunity Commission

  (EEOC) and never received a notice to sue letter. However, was informed that a notice to

  sue letter was mailed to him on August 21, 2020.

                                          PARTIES

     3. Plaintiff is an African-American male and at all relevant times she resided in the

  Southern District of Indiana.

     4. Defendant is the State of Indiana.



                                           FACTS
Case 1:21-cv-01189-RLY-MG Document 1 Filed 05/12/21 Page 2 of 3 PageID #: 2




      5. Plaintiff began working for the Defendant in January 2015.

      6. Plaintiff performed his job well.

      7. On May 23, 2019, Plaintiff applied for the Senior System Local Area Network

  Administrator position.

      8. On May 28, 2019, Plaintiff was notified that a Caucasian woman with less

  experience and seniority was already selected for the position.

      9. Plaintiff nor any African American employee had the opportunity to interview for

  the position.

      10. Plaintiff and several African Americans have applied for promotions; none have

  been promoted.

      11. However, there are Caucasian employees with less seniority and experience that

  are hired directly into management position and or quickly promoted.

      12. Defendant has not promoted a single African American person into a senior

  position for the last fifteen years.

      13. Plaintiff was not promoted due to his race.

                                             COUNT I

      14. Plaintiff incorporates by reference paragraphs 1-13.

      15. Defendant, as a result of failing promote Plaintiff due to his race, violated 42

  U.S.C. § 1983.

                                           COUNT II

      16. Plaintiff incorporates by reference paragraphs 1-13.

      17. Defendant, as a result of failing to promote Plaintiff due to his race, violated Title

  VII 42 U.S.C. § 2000 et al.
Case 1:21-cv-01189-RLY-MG Document 1 Filed 05/12/21 Page 3 of 3 PageID #: 3




     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

         A. Award Plaintiff back pay and benefits lost;

         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

               pain and suffering, inconvenience, mental anguish and loss of enjoyment of

               life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff his cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

               this case.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd 31235-49
                                                               Attorney for Plaintiff

                               REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd 31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd 31235-49
  Amber K. Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
